Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive as it does not recite that magnesium bicarbonate is formed.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
CHEMICAL CONVERSION PROCESS FOR THE MANUFACTURE OF MAGNESIUM BICARBONATE FROM IMPURE REAGENT INCLUDING MAGNESIUM HYDROXIDE AND CALCIUM CARBONATE.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “by total weight of total metals of magnesium in a form of solid magnesium hydroxide and at least 10% by weight of total metals of calcium carbonate” is indefinite as to the metes and bounds of this language nor does the specification so define.  It is indefinite as to what “by total weight of total metals” and “by weight of total metals of calcium carbonate” is or means.
In claim 1, lines 5-6, “the impure reagent containing the solid magnesium hydroxide” is indefinite as to what this refers to since the “impure reagent” was previously recited to include both magnesium hydroxide and calcium carbonate.
In claim 1, penultimate line, “having a by weight ratio” is indefinite; it appears that  --having a weight ratio--  was intended.
In claims 2,5,16,17, each recitation of “the reagent” lacks proper antecedent basis in the claims; it appears that  --the impure reagent--  was intended.
In claim 5, penultimate line, “has a by weight ratio” is indefinite; it appears that  --has a weight ratio--  was intended.
In claims 7,9, each recitation of “(sln)” is indefinite.
In claim 8, “the conversion of magnesium oxide” is indefinite as it lacks proper antecedent basis in the claims.
In claim 12, “less than 4% by total weight of magnesium is converted to magnesium oxide during the process” is indefinite because nowhere in the process is magnesium being converted to magnesium oxide.
In claim 13, “less than 4% by total weight of magnesium compounds are calcined during the conversion” is indefinite because nowhere during the conversion is calcining recited or implied.
In claim 13, “less than 4% by total weight of magnesium is converted to magnesium oxide during the conversion process” is indefinite because nowhere in the process is magnesium being converted to magnesium oxide.
In claims 14,15, “the conversion of Mg(OH)2” is indefinite as it lacks proper antecedent basis; it appears that  --the chemical conversion of magnesium hydroxide--  was intended.
Claim 15 is indefinite as it depends on claim 15.
In claim 18, “or at least 55 by weight” is indefinite.
In claim 18, “by total weight of total metals of magnesium in a form of solid magnesium hydroxide and at least 10% by weight of total metals of calcium carbonate” is indefinite as to the metes and bounds of this language nor does the specification so define.  It is indefinite as to what “by total weight of total metals” and “by weight of total metals of calcium carbonate” is or means.
In claim 18, lines 6-7, “the impure reagent containing the solid magnesium hydroxide” is indefinite as to what this refers to since the “impure reagent” was previously recited to include both magnesium hydroxide and calcium carbonate.
In claim 18, penultimate line, “having a by weight ratio” is indefinite; it appears that  --having a weight ratio--  was intended.

Claims 1-18 appear allowable over the cited prior art of record none of which teaches or suggests the combination of process steps recited in claim 1 and claim 18.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Bos whose telephone number is (571)272-1350. The examiner can normally be reached M,Th 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. BOS
Primary Examiner
Art Unit 1736



/STEVEN J BOS/Primary Examiner, Art Unit 1736